Citation Nr: 9926491	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-19 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
St. Paul, Minnesota.  In March 1998 jurisdiction over the 
veteran's claims folder was transferred to the Fargo, North 
Dakota Medical and Regional Office Center (RO). 

The veteran originally claimed service connection for a left 
ankle disability in his claim received in August 1996.  In 
his December 1997 notice of disagreement he clarified that it 
was actually a right ankle disability for which he sought 
service connection.


FINDING OF FACT

The claim of entitlement to service connection for a right 
ankle disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A "well 
grounded" claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

The Board notes that the veteran's service medical records 
could not be located and were presumably destroyed by a fire.  
The ROIC attempted to obtain service medical records from 
alternative sources without success.  A search of the medical 
records from the veteran's battalion was negative for sick 
remarks for the veteran.  There were no Surgeon General's 
Office records concerning the veteran.

The veteran seeks service connection for a right ankle 
disability.  He first submitted a claim for service 
connection for an ankle disability in August 1996.  The 
veteran and his spouse appeared before a hearing officer at 
the RO in April 1998.  The veteran testified that he injured 
his right ankle in June 1953 while serving in Korea.  He 
jumped off the bed of a truck onto uneven terrain and turned 
his right ankle.  The veteran went to see a medic who bound 
up his right ankle.  The veteran reported that he hobbled 
around for several days following this injury.  The veteran 
testified that he currently had intermittent stiffness, 
swelling and soreness of the right ankle.  The veteran's 
spouse testified that she met the veteran in November 1953 
and that the veteran had favored his right foot ever since 
she met him.

On VA examination in August 1968 the veteran reported that he 
came into contact with a high voltage line in 1963.  The 
ensuing accident resulted in injuries to his upper 
extremities and a fracture of a thoracic vertebra.  The 
examination report is negative for evidence of a right ankle 
disability.

Extensive private outpatient medical treatment records dated 
from February 1971 to August 1996 are also negative for any 
evidence of a right ankle disability.

On VA examination in October 1996 the veteran reported that 
he twisted his right ankle in service.  The diagnosis was 
minimal lateral instability of the right ankle, no arthritis 
found.

Since the veteran's service medical records are unavailable, 
the Board will assume for the purpose of this decision that 
the veteran injured his right ankle in service, as alleged.  
However, the fact remains that there is no post-service 
medical evidence of right ankle disability until more than 40 
years following the veteran's discharge from service.  In 
addition, there is no indication in the medical evidence that 
the veteran's current right ankle disability is etiologically 
related to right ankle symptomatology which has been 
continuously present since service or that it is otherwise 
etiologically related to service.  The evidence of a current 
right ankle disability related to service is limited to the 
veteran's own statements and the testimony of his spouse.  As 
laypersons they are not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Therefore, the Board must conclude that the claim for service 
connection for a right ankle disability is not well grounded.






ORDER

Entitlement to service connection for a right ankle 
disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

